


EXECUTION VERSION


SUBSIDIARY GUARANTY
This SUBSIDIARY GUARANTY dated as of December 16, 2011 (this “Guaranty”) is made
by each of the Persons that is a signatory hereto (individually a “Guarantor”
and collectively, the “Guarantors”) in favor of JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) under the
Credit Agreement referred to below, for the benefit of the Administrative Agent,
the Lenders and their Affiliates to the extent provided below.
WITNESSETH:
WHEREAS, SXC Health Solutions Corp., a corporation organized under the laws of
the Yukon Territory, Canada (the “Borrower”), the Lenders and the Administrative
Agent are contemporaneously herewith entering into a Credit Agreement dated as
of the date hereof (as the same may be amended, supplemented or otherwise
modified and/or restated from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by the Lenders to the Borrower. Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to them by the Credit Agreement;
WHEREAS, it is a condition precedent to the extension of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due of
all Liabilities (as defined below); and
WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and such financial and other support as the Borrower may in the
future provide, to the Guarantors, and in order to (a) induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and extend credit
thereunder and (b) induce the Lenders and their Affiliates to enter into one or
more Swap Agreements permitted by the Credit Agreement (such agreements, as from
time to time amended, supplemented or otherwise modified, being the “Covered
Swap Agreements”) and (c) to induce the Lenders and their Affiliates to enter
into one or more Banking Services Agreements (as defined below), and because
each Guarantor has determined that executing this Guaranty is in its interest
and to its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Borrower under the Credit Agreement, any note issued
thereunder, the Covered Swap Agreements and the Banking Services Agreements (all
of the foregoing agreements or arrangements being the “Facilities” and any
writing evidencing, supporting or securing a Facility, including but not limited
to this Guaranty, as such writing may be amended, supplemented or otherwise
modified from time to time, being a “Facility Document”).
NOW THEREFORE, in order to induce the Guaranteed Parties (as defined below) to
enter into or extend or continue credit or give financial accommodation under
the Facilities, each Guarantor agrees as follows:
1.Guaranty of Payment. Each Guarantor unconditionally and irrevocably guarantees

--------------------------------------------------------------------------------




to each of the Administrative Agent, the Lenders, their Affiliates party to a
Covered Swap Agreement or a Banking Services Agreement and each of their
permitted assignees (individually a “Guaranteed Party” and collectively, the
“Guaranteed Parties”) the punctual payment of all sums now owing or which may in
the future be owing by the Borrower under the Facility Documents, when the same
are due and payable, whether on demand, at stated maturity, by acceleration or
otherwise, and whether for principal, interest, fees, expenses, indemnification
or otherwise (all of the foregoing sums being the “Liabilities”). The
Liabilities include, without limitation, interest accruing after the
commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Facility Documents. Upon the
failure by the Borrower to pay punctually any Liability, each of the Guarantors
agrees that it shall forthwith upon demand pay to the Administrative Agent for
the benefit of the Guaranteed Parties (or in the case of amounts owing under a
Covered Swap Agreement or Banking Services Agreement, to the applicable
Guaranteed Party) the amount not so paid at the place and in the manner
specified in the applicable Facility Document. This Guaranty is a guarantee of
payment and not of collection only. The Guaranteed Parties shall not be required
to exhaust any right or remedy or take any action against the Borrower or any
other person or entity or any collateral. Each Guarantor agrees that, as between
such Guarantor and the Guaranteed Parties, the Liabilities may be declared to be
due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower and that in the event of a declaration or
attempted declaration, the Liabilities shall immediately become due and payable
by such Guarantor for the purposes of this Guaranty. All liabilities of the
Guarantors hereunder shall be the joint and several liabilities of each
Guarantor. For purposes hereof, “Banking Services Agreement” means an agreement
with respect to any of the following bank services provided to any the Borrower
or its Subsidiaries by any Lender or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards, (c) purchasing cards and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
2.    Guaranty Absolute. Each Guarantor guarantees that the Liabilities shall be
paid strictly in accordance with the terms of the Facility Documents. The
liability of a Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Facility Documents or Liabilities, or
any other amendment or waiver of or any consent to departure from any of the
terms of any Facility Document or Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Facility Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Facility Document or Liability; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Facility Document or Liability; and
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Facility
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, any of the Borrowers
or any Guarantor.
3.    Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of

--------------------------------------------------------------------------------




all Liabilities now or hereafter existing under the Facility Documents and shall
remain in full force and effect until payment in full of all Liabilities and
other amounts payable under this Guaranty and until the Facility Documents are
no longer in effect.
4.    Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by any Guaranteed Party
on the insolvency, bankruptcy or reorganization of the Borrower or otherwise,
all as though the payment had not been made.
5.    Subrogation. No Guarantor shall exercise any rights which it may acquire
by way of subrogation, by any payment made under this Guaranty or otherwise,
until all the Liabilities have been paid in full (other than unasserted
contingent indemnification obligations and unasserted reimbursement obligations)
and the Facility Documents are no longer in effect. If any amount is paid to a
Guarantor on account of subrogation rights under this Guaranty at any time when
all the Liabilities have not been paid in full (other than unasserted contingent
indemnification obligations and unasserted reimbursement obligations), the
amount shall be held in trust by such Guarantor for the benefit of the
Guaranteed Parties and shall be promptly paid to the Administrative Agent for
the benefit of the Guaranteed Parties to be credited and applied to the
Liabilities, whether matured or unmatured or absolute or contingent, in
accordance with the terms hereof and of the Facility Documents. If a Guarantor
makes payment to the Guaranteed Parties of all or any part of the Liabilities
and all the Liabilities are paid in full (other than unasserted contingent
indemnification obligations and unasserted reimbursement obligations) and the
Facility Documents are no longer in effect, the applicable Guaranteed Party
shall, at such Guarantor’s request, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Liabilities resulting from such payment.
6.    Subordination. Without limiting the Guaranteed Parties’ rights under any
other agreement, any liabilities owed by the Borrower to a Guarantor in
connection with any extension of credit or financial accommodation by a
Guarantor to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of the Borrower to such Guarantor, if the Administrative
Agent so requests, shall be collected, enforced and received by such Guarantor
as trustee for the Guaranteed Parties and shall be paid over to the
Administrative Agent for the benefit of the Guaranteed Parties on account of the
Liabilities but without reducing or affecting in any manner the liability of
such Guarantor under the other provisions of this Guaranty.
7.    Payments Generally. All payments by a Guarantor hereunder shall be made in
the manner, at the place and in the currency (the “Payment Currency”) required
by the applicable Facility Document; provided, however, that if the Payment
Currency is other than dollars, a Guarantor may, at its option (or, if for any
reason whatsoever such Guarantor is unable to effect payments in the foregoing
manner, such Guarantor shall be obligated to), pay to the applicable Guaranteed
Party at its principal office the equivalent amount in dollars computed in the
same manner as, and such Guarantor shall indemnify the applicable Guaranteed
Party to the same extent as set forth in, Section

--------------------------------------------------------------------------------




9.15 of the Credit Agreement.
8.    Certain Taxes. Each Guarantor further agrees that all payments to be made
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes (such Indemnified Taxes or Other Taxes being
referred to herein as “Taxes”). If any Taxes are required to be withheld from
any amounts payable to a Guaranteed Party hereunder, the amounts so payable to
such Guaranteed Party shall be increased to the extent necessary to yield to
such Guaranteed Party (after payment of all Taxes) the amounts payable hereunder
in the full amounts so to be paid. Whenever any such Tax is withheld and paid by
a Guarantor, as promptly as possible thereafter, such Guarantor shall send the
Administrative Agent an official receipt showing payment thereof, together with
such additional documentary evidence as may be reasonably required from time to
time by the Administrative Agent or such Guaranteed Party.
9.    Representations and Warranties. Each Guarantor represents and warrants
that: (a) the execution, delivery and performance of this Guaranty by such
Guarantor (i) are within such Guarantor’s organizational powers and have been
duly authorized by all necessary organizational action and, if required, actions
by equity holders on the part of such Guarantor, (ii) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (iii) will not violate any applicable law or regulation
or the charter, by-laws, partnership agreement or other organizational documents
of such Guarantor or any of its Subsidiaries or any order of any Governmental
Authority and (iv) will not violate or result in a default under any indenture,
agreement or other instrument binding upon such Guarantor or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by such Guarantor or any of its Subsidiaries, except in the
cases of clauses (ii), (iii) and (iv), where the failure to so obtain or such
violation, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; (b) this Guaranty has been duly executed
and delivered by such Guarantor and constitutes the legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and (c) in executing and delivering this Guaranty, such
Guarantor has (i) without reliance on any Guaranteed Party or any information
received from any Guaranteed Party and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and the Borrower, the Borrower’s business, assets,
operations and condition, financial or otherwise, and any circumstances which
may bear upon such transactions, the Borrower or the obligations and risks
undertaken herein with respect to the Liabilities; (ii) adequate means to obtain
from the Borrower on a continuing basis information concerning the Borrower;
(iii) has full and complete access to the Facility Documents and any other
documents executed in connection with the Facility Documents; and (iv) not
relied and will not rely upon any representations or warranties of any
Guaranteed Party not embodied herein or any acts heretofore or hereafter taken
by any Guaranteed Party (including but not limited to any review by any
Guaranteed Party of the affairs of the Borrower). Each Guarantor agrees that the
foregoing representations and warranties shall be deemed to have been made by
such Guarantor on the date of this Guaranty and on the date of each Borrowing
and each issuance request with respect to each Letter of Credit requested under
the Credit Agreement.

--------------------------------------------------------------------------------




10.    Limitation on Obligations. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or any Guaranteed Party, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 10 with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Guaranteed Parties hereunder to the maximum extent not subject to avoidance
under applicable law, and neither any Guarantor nor any other person or entity
shall have any right or claim under this Section 10 with respect to the Maximum
Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.
Each of the Guarantors agrees that the Liabilities may at any time and from time
to time exceed the Maximum Liability of each Guarantor, and may exceed the
aggregate Maximum Liability of all other Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the Guaranteed Parties
hereunder. Nothing in this Section 10 shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.
In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by all Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 10 shall affect any Guarantor’s several liability for
the entire amount of the Liabilities (up to such Guarantor’s Maximum Liability).
Guarantor covenants and agrees that its right to receive any contribution under
this Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to all the Liabilities. The provisions of this Section 10 are
for the benefit of both the Guaranteed Parties and the Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.
11.    Application of Payments. All payments received by the Administrative
Agent

--------------------------------------------------------------------------------




hereunder shall be applied by the Administrative Agent to payment of the
Liabilities in the following order unless the Administrative Agent shall
otherwise agree or a court of competent jurisdiction shall otherwise direct:
FIRST, to payment of all costs and expenses of the Administrative Agent incurred
in connection with the collection and enforcement of the Liabilities;
SECOND, to payment of that portion of the Liabilities constituting accrued and
unpaid interest and fees (other than in respect of Swap Agreements and
obligations in respect of Banking Services Agreements), pro rata among the
Guaranteed Parties in accordance with the amount of such accrued and unpaid
interest and fees then due and owing to each of them;
THIRD, to payment of the principal of the Liabilities and the net early
termination payments and any other obligations under Covered Swap Agreements or
Banking Services Agreements then due and owing from the Borrower to any of the
Guaranteed Parties, pro rata among the Guaranteed Parties in accordance with the
amount of such principal and such net early termination payments and other
obligations under Covered Swap Agreements then due and owing to each of them;
and
FOURTH, to payment of any Liabilities (other than those listed above) pro rata
among those parties to whom such Liabilities are due in accordance with the
amounts owing to each of them.
12.    Remedies Generally. The remedies provided in this Guaranty are cumulative
and not exclusive of any remedies provided by law or otherwise.
13.    Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Guaranteed
Parties may otherwise have, each Guaranteed Party shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of such Guarantor at any of such Guaranteed
Party’s offices, in dollars or in any other currency, against any amount payable
by such Guarantor under this Guaranty which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the Guaranteed Parties’
failure to give such notice shall not affect the validity thereof.
14.    Formalities. Each Guarantor waives presentment, notice of dishonor,
protest, notice of acceptance of this Guaranty or incurrence of any Liability,
notice of assignment hereunder in whole or in part or of any default hereunder
or under the Credit Agreement and any other formality with respect to any of the
Liabilities or this Guaranty.
15.    Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by a Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent,
subject to any consents required under Section 9.02 of the Credit Agreement, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right under this
Guaranty shall operate as a waiver

--------------------------------------------------------------------------------




or preclude any other or further exercise thereof or the exercise of any other
right.
16.    Expenses. The Guarantors shall reimburse the Guaranteed Parties on demand
for all reasonable and documented out-of-pocket expenses incurred by such
Guaranteed Parties, including the reasonable and documented fees, charges and
disbursements of counsel for the Guaranteed Parties, in connection with the
enforcement of this Guaranty. The obligations of each Guarantor under this
Section shall survive the termination of this Guaranty.
17.    Assignment. This Guaranty shall be binding on, and shall inure to the
benefit of each Guarantor, each Guaranteed Party and their respective successors
and assigns; provided that a Guarantor may not assign or transfer its rights or
obligations under this Guaranty. Without limiting the generality of the
foregoing, each Guaranteed Party may assign, sell participations in or otherwise
transfer its rights under the Facility Documents in accordance with the terms
thereof to any other person or entity, and the other Person shall then become
vested with all the rights granted to the Guaranteed Parties in this Guaranty or
otherwise.
18.    Captions. The headings and captions in this Guaranty are for convenience
only and shall not affect the interpretation or construction of this Guaranty.
19.    Governing Law, Etc. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. SERVICE OF PROCESS BY A
GUARANTEED PARTY IN CONNECTION WITH ANY DISPUTE BEFORE ANY OF THE FOREGOING
SHALL BE BINDING ON A GUARANTOR IF SENT TO SUCH GUARANTOR BY REGISTERED MAIL AT
THE ADDRESS SPECIFIED FOR NOTICES BELOW OR AS OTHERWISE SPECIFIED BY SUCH
GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT SUCH GUARANTOR MAY
HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM
RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH
ACTION. TO THE EXTENT THAT A GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH

--------------------------------------------------------------------------------




IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
20.    Integration; Effectiveness. This Guaranty alone sets forth the entire
understanding of each Guarantor and the Guaranteed Parties relating to the
guarantee of the Liabilities and constitutes the entire contract between the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Guaranty shall become effective when it shall have been
executed and delivered by each Guarantor to the Administrative Agent. Delivery
of an executed signature page of this Guaranty by telecopy or other electronic
transmission shall be effective as delivery of a manually executed signature
page of this Guaranty.
21.    Additional Subsidiary Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, certain Subsidiaries are from time to time required to enter into
this Guaranty as a Guarantor. Upon execution and delivery after the date hereof
by the Administrative Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any Guarantor hereunder,
of the Borrower or of any Guaranteed Party. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party hereto.
22.    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. Notices to the
Guarantors shall be sent to them in care of the Borrower or at such other
address as they may specify in a writing delivered to the Administrative Agent
in the manner specified by such Section 9.01.
23.    Release. The Guarantors shall be automatically released from their
respective obligations hereunder as and to the extent provided in Section 9.16
of the Credit Agreement.
[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.


SXC HEALTH SOLUTIONS, INC.
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:   Executive Vice President and Chief
Financial Officer
Address:  __________________




INFORMEDRX, INC.
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:  CFO, EVP, Finance, Secretary and Treasurer
Address:  __________________


NMHCRX MAIL ORDER, INC.
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:  CFO, EVP, Finance, Secretary and Treasurer
Address:  __________________


PORTLAND PROFESSIONAL PHARMACY ASSOCIATES
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:  CFO, EVP, Finance, Secretary and Treasurer
Address:  __________________


MEDFUSIONRX, LLC
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:  CFO, EVP, Finance, Secretary and

--------------------------------------------------------------------------------

Treasurer
Address:  __________________




HEALTH BUSINESS SYSTEMS, INC.
By: __/s/ Jeffrey Park __________
Name:  Jeffrey Park
Title:  CFO, EVP, Finance, Secretary and Treasurer
Address:  __________________











--------------------------------------------------------------------------------

EXHIBIT A
TO SUBSIDIARY GUARANTY
SUPPLEMENT NO. __ (this “Supplement”) dated as of _______________, 20__ to the
Subsidiary Guaranty dated as of December 16, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”), by certain Subsidiaries
of SXC Health Solutions Corp., a corporation organized under the laws of the
Yukon Territory, Canada (the “Borrower”), party thereto (each individually, a
“Guarantor” and collectively, the “Guarantors”) in favor of the Administrative
Agent (as defined below), for the benefit of the Guaranteed Parties.
Reference is made to the Credit Agreement dated as of December 16, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A. (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.
The Guarantors have entered into the Guaranty in order to induce the Guaranteed
Parties to extend credit and take other actions pursuant to the Facility
Documents. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
Subsidiary is required to enter into the Guaranty as a Guarantor. Section 21 of
the Guaranty provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Guaranteed Parties to extend and continue the extension of credit pursuant
to the Credit Agreement and/or to enter into and perform under other Facility
Documents.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1.    In accordance with Section 21 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms thereof and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof (with all references to “the Guaranty” in
Section 9 of the Guaranty being deemed references to the Guaranty as
supplemented by this Supplement) and (b) without limiting the foregoing,
guaranties the punctual payment of all Liabilities now owing or which may in the
future be owing by the Borrower under the Facility Documents, when the same are
due and payable, whether on demand, at stated maturity, by acceleration or
otherwise. Henceforth, each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Guarantor. The Guaranty is hereby incorporated herein
by reference.
SECTION 2.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single agreement. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent.
SECTION 3.    Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
SECTION 4.    THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH

--------------------------------------------------------------------------------

AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 5.    All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
[Name of New Guarantor]
By:    
Name:    
Title:    
Address:    
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:    
Name:    
Title:    

